In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                     No. 17-567V
                                 (not to be published)

*****************************
MARGARET E. SPENCER,        *                            November 6, 2018
                            *
                            *                            Joint Stipulation of Dismissal;
                Petitioner, *                            Rule 21(a); No Judgment; Order
                            *                            Concluding Proceedings
          v.                *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

        On November 5, 2018, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master